In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________

             No. 02-21-00078-CR
             No. 02-21-00079-CR
             No. 02-21-00080-CR
        ___________________________

NATHANIEL KYLE FURSTONBERG, Appellant

                      V.

            THE STATE OF TEXAS


      On Appeal from the 415th District Court
               Parker County, Texas
Trial Court Nos. CR19-0776, CR19-0777, CR19-0778


Concurring Memorandum Opinion by Justice Walker
                  CONCURRING MEMORANDUM OPINION

       While I join the majority opinion as to Furstonberg’s costs and fees issues, it is

with lesser conviction that I join the majority in their holding that the evidence was

legally sufficient for a rational factfinder to conclude beyond a reasonable doubt that

the orange pills contained hydromorphone. However, because of the facts of this

case—that a qualified expert visually identified the pills using a drug identification

database over no objection from Furstonberg—and legal precedents that bless such

method of identification, I am compelled to concur.

       The State was required here to prove beyond a reasonable doubt that the

orange pills possessed by Furstonberg did in fact contain the chemical substance

hydromorphone. See Tex. Code Crim. Proc. Ann. art. 38.03. “Reasonable doubt” has

been defined at various times as demanding moral certainty of a defendant’s guilt,

harboring doubt based on reason, or requiring a jury to acquit unless it is firmly

convinced of guilt.        See Shumway v. State, Nos. PD-0108-20, PD-0109-20,

2022 WL 301737, at *12 (Tex. Crim. App. Feb. 2, 2022) (Slaughter, J., concurring).

However one defines it, we know that the State’s burden is substantial and that the

consequence for incorrectly applying that standard is, for defendants like Furstonberg,

a matter of their personal liberty.

       In drug prosecutions, chemical analysis is the most reliable method available to

the State to determine whether a certain material constitutes a controlled substance.

When you couple this fact with the State’s heavy burden of proof, it is easy to

                                           2
understand why, in cases like Curtis, the Texas Court of Criminal Appeals has held

that mere visual identification is insufficient evidence to prove the existence of a

controlled substance in powdered form.1 See Curtis v. State, 548 S.W.2d 57, 59 (Tex.

Crim. App. 1977). The court in Curtis could have held—as the majority holds here

concerning the orange pills—that the weight and credibility of an experienced expert’s

visual identification of the heroin powder was left completely to the jury as factfinder.

But it did not. Instead, the court reversed and questioned why the State did not call

the chemist who had analyzed the heroin powder to testify concerning his analysis.2

Id.

      I am not convinced that there is such a strong distinction between a powdery

substance in a baggie and a powdery substance milled into pill form that bears a few

markings to warrant a holding divergent from Curtis.          In many ways, criminal

defendants have the proverbial cards stacked against them. I fear that slackening the




      1
       Notably, in Curtis the State’s burden was the lower preponderance standard
applicable to probation revocation proceedings. 548 S.W.2d at 59. The court held
that the visual identification of drugs there was insufficient even under that relaxed
standard. Id.
      2
        The majority also likens this case to the visual identification of marijuana,
which can be done by an experienced police officer. I find this a problematic
comparison, however, because it does not seem plausible that one could convincingly
forge a marijuana plant. On the other hand, it seems entirely feasible that an
enterprising person could take an ordinary, nondescript pill and stamp it to look like a
controlled substance. And an expert using only visual clues would be none the wiser
of that fact.

                                           3
State’s responsibility to determine the makeup of a controlled substance with more

certainty would add another full deck to that pile.

      In the end, though, my fears give way to the state of the law. I acknowledge

that courts, both within Texas and without, almost uniformly agree that visual

identification of marked pills by a qualified expert constitutes legally sufficient

evidence. See, e.g., Knight v. State, 457 S.W.3d 192, 199–200 (Tex. App.—El Paso 2015,

pet. ref’d); Smith v. State, No. 06-13-00185-CR, 2014 WL 1379640, at *2 (Tex. App.—

Texarkana Apr. 8, 2014, no pet.); Woods v. State, Nos. 14-07-00940-CR, 14-07-00941-

CR, 2009 WL 1975547, at *8 (Tex. App.—Houston [14th Dist.] July 9, 2009, pet.

ref’d); Shaffer v. State, 184 S.W.3d 353, 361 (Tex. App.—Fort Worth 2006, pet. ref’d);

Sterling v. State, 791 S.W.2d 274, 277 (Tex. App.—Corpus Christi–Edinburg 1990, pet.

ref’d) (“An expert may identify a controlled substance without chemical analysis.”); see

also People v. Mooring, 223 Cal. Rptr. 3d 616, 629 n.11 (Cal. Ct. App. 2017) (collecting

non-Texas state and federal cases holding the same).

      For these reasons, I reluctantly concur.




                                                       /s/ Brian Walker
                                                       Brian Walker
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 6, 2022

                                            4